Order of business
The final draft agenda drawn up by the Conference of Presidents at its meeting of Monday, 19 April 2010 pursuant to Rule 137 of the Rules of Procedure has been distributed. The following amendments have been proposed:
(First part of the changes: see previous item)
(DE) Mr President, I would like to raise a point of order for your information. It is nice for you to congratulate us for being here today. Although it is difficult, it is our job. It is nothing special. I would simply like to recommend for next time that you make this job a little easier for us by providing us with information more quickly and by answering our emails so that we know what is likely to happen. Those who are not here today may then perhaps also come.
(Applause)
I must admit that I do not fully understand your remark, Mr Leichtfried, because the Members have reacted very well. However, let us leave this discussion.
Mr President, I would like to concur with the gentleman over there. We know there is an issue regarding air travel - of course we do; we are not silly - but I cannot understand why it has taken until tonight to come to this conclusion. We have all arrived here today, there are many people in the Chamber, and there are many staff. The costs to the taxpayer run into millions of pounds for us all to be here, and yet you decide to cancel it at a moment's notice. I think it is absolutely abysmal that you have done that.
I think there are enough people here to vote. We know the difficult conditions, but this is supposed to be a parliament. You have turned round now and said we are not going to vote, but you can come along and discuss things, debate things, which quite often means absolutely nothing, and then, when it comes to voting, we are told we cannot.
I think the taxpayer back in the UK will be absolutely appalled by this. We have trouble in the UK with finances, we are cutting services, we have a general election, we are talking about saving money, and yet we are wasting money hand over fist over here. Surely the time has come for this place to be shut down.
Thank you for your remark. I treat all comments very seriously, but I would like to tell you that all the political groups and their representatives have agreed to the changes which I am about to propose.
(NL) Mr President, I think it was a wise decision to postpone the vote because, although we have the required number of members for a quorum, we do not have the geographical distribution. However, I would suggest that the points on the agenda that have not been covered are condensed so that we can finish a full day earlier than normal, i.e. at the end of Wednesday afternoon, as we usually do on Thursdays, rather than at Wednesday midnight. That would at least allow people who are here to travel back home and we would not have to stay here on Thursday.
Ladies and gentlemen, I will give people the floor after establishing the order of business.
Mr President, thanks to the law of unintended consequences, moving this week's votes to 6 May - that is the day of the general election in the United Kingdom - means that many, if not all, of the British MEPs from all parties and delegations will not be here on that day, which will also distort the final outcome. Could you move it to Wednesday, 5 May instead of Thursday, 6 May please?
Ladies and gentlemen, this is my proposal to you. We shall start now with the agenda and after the agenda, we can start again with all your questions about the part-session on 5 and 6 May. We will decide later; it is not necessary to decide that now. The only thing is that the votes will be held on 5 and 6 May. All the decisions will be taken later.
We will start with the agenda. I do not want any further points of order now.
The final draft agenda for the April part-session has been distributed, in which the following changes are proposed (Rule 140 of the Rules of Procedure):
Monday:
No changes.
Tuesday:
The sitting will begin at 09.00 with statements from the Council and the Commission on the disruption of air traffic in Europe.
The debate will continue until 11.00.
From 11.00 to 13.00, the following items will be discussed: a statement from Mr Barroso on the Commission Legislative and Work Programme for 2010 and a statement from the Commission on coordination of humanitarian aid and reconstruction in Haiti.
No votes will be taken on Tuesday.
Wednesday:
No changes.
No votes will be taken on Wednesday.
Thursday:
There will be no sitting on Thursday.
(The order of business was thus established)